Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 1-4, 8, 10-17, 19, 20, and 22-25 are pending.

Allowable Subject Matter
Claims 1-4, 8, 10-17, 19, 20, and 22-25 are allowed.  The following is an examiner’s statement of reasons for allowance:
 The closest prior art, previously cited Brenner (US20060177833) , teaches compositions of combinatorial oligonucleotide tags that are generated by combining different tag subsequences, i.e. "word" tags, comprising combination of two or more subsequences, wherein each subsequence differs from each other. Furthermore, Brenner teaches embodiments wherein these word tags differ in length (e.g. para 0009,pg. 2; para 0042,pg. 7-8; para 0060,pg. 10; claim 13).
 However, the prior art does not teach or fairly suggest compositions or kits comprising  claimed combination of structural features including the sequence motif HVK as recited by the claimed kit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639